CASTLE BRANDS INC.
122 East 42nd Street
Suite 4700
New York, NY 10168

January 24, 2014

Mr. T. Kelley Spillane

Dear Kelley:

This letter agreement constitutes an amendment to the Amended and Restated
Employment Agreement dated as of May 2, 2005, as previously amended (the
“Agreement”), between Castle Brands Inc. (the “Company”) and T. Kelley Spillane
(the “Executive”). The Company and Executive wish to amend the Agreement as set
forth below. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed thereto in the Agreement.

A. Section 3 of the Agreement is amended by deleting the date “March 31, 2014”
and inserting in its place the date “March 31, 2016”.

B. This letter agreement constitutes an amendment to and a modification of the
Agreement and shall for all purposes be considered a part of the Agreement.
Except as amended hereby, the Agreement is confirmed and ratified in all
respects and shall remain in full force and effect.

Please indicate your agreement with the foregoing by countersigning two copies
of this letter agreement in the space provided below and returning one of such
copies to us.

Very truly yours,

CASTLE BRANDS INC.

      By:  
/s/ Richard J. Lampen
   
 
   
Richard J. Lampen
President and Chief Executive Officer

The foregoing letter agreement is consented and agreed to as of the date first
above written.

By: /s/ T. Kelley Spillane
T. Kelley Spillane

